DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 June 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 28 June 2021 (“Response”).  
Claims 18–50 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 18–50 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Dependent claims 19–25 and 42–44 fail to cure this deficiency of independent claim 18 (set forth directly above) and are rejected accordingly.
Claims 26–41 and 45–50 contain language similar to claims 18–25 and 42–44 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 26–41 and 45–50 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
As per claim 18, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “identifying a relevant transaction policy, from amongst the plural transaction policies, based on the requested action and the object specified by the request message and the corresponding action evaluation linkage, including parsing the object and reading the verb field” in the application as filed.
Dependent claims 19–25 and 42–44 fail to cure this deficiency of independent claim 18 (set forth directly above) and are rejected accordingly.
Claims 26–41 and 45–50 contain language similar to claims 18–25 and 42–44 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 26–41 and 45–50 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18–50 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 34 recites “engaging, by a policy enforcement point, in a transaction authorization process that is distinct from the transaction execution logic by identifying and interpreting at least one applicable transaction policy of the plural transaction policies for the requested action including evaluation of rules and data in substantially real-time by applying the policy evaluation algorithm code, the transaction authorization process including: identifying a relevant transaction policy, from amongst the plural transaction policies, based on …” (emphasis added). Claim 34 is indefinite because it is unclear whether the identification of “at least one applicable transaction policy” is the same as the identification of “a relevant transaction policy.”
Dependent claims 35–41 and 48–50 fail to cure this deficiency of independent claim 34 (set forth directly above) and are rejected accordingly.
Claims 26–33 and 45–47 contain language similar to claims 34–41 and 48–50 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 26–33 and 45–47 are also rejected under 35 U.S.C. § 112 as failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 18 recites the limitation “the action evaluation algorithm” in lines 51–52 and in lines 52–53. There is insufficient antecedent basis for this limitation(s) in the claim.

Claim 26 recites the limitation “the machine-readable action evaluation code” in the “executing …” clause. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 27–33 and 45–47 fail to cure this deficiency of independent claim 26 (set forth directly above) and are rejected accordingly.
Response to Arguments
Applicant argues “Claims 18-50 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject claimed matter. Claims 18, 26, and 34 have been amended to eliminate the languages deemed to be indefinite by the Examiner.” Response 16. This argument is not persuasive, since language remains that is indefinite.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.